Citation Nr: 0820612	
Decision Date: 06/24/08    Archive Date: 06/30/08

DOCKET NO.  05-33 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  For the period prior to January 11, 2008, entitlement to 
an initial rating in excess of 10 percent for degenerative 
disc disease with associated bulges seen at L3-L4 and L4-L5.

2.  For the period beginning January 11, 2008, entitlement to 
a rating in excess of 20 percent for degenerative disc 
disease with associated bulges seen at L3-L4 and L4-L5.


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from September 1981 to September 
2001.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2003 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) which granted 
service connection for a lumbar spine disability with a 10 
percent disability evaluation, effective October 1, 2001.  
Subsequently, in a February 2008 rating decision, the RO 
increased the lumbar spine disability to 20 percent, 
effective January 11, 2008.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

On his Form VA Form 9 received in October 2005, the veteran 
requested a hearing before the Board in Washington, DC.  In a 
subsequent statement in June 2008, the veteran withdrew his 
hearing for a hearing in Washington and instead requested a 
video conference hearing at the RO.  A hearing on appeal will 
be granted to an appellant who requests a hearing and is 
willing to appear in person.  38 C.F.R. § 3.103(c) (2007).  
Therefore, the veteran must be provided an opportunity to 
present testimony at a video conference hearing at the RO 
before the Board may proceed with appellate review.

Accordingly, the case is REMANDED for the following actions:

Schedule the veteran for a video 
conference hearing before a member of 
the Board at the RO.  All correspondence 
and any hearing transcripts regarding 
this hearing should be associated with 
the claims folder.





The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



